     Case 1:18-cv-00666-NONE-JDP Document 52 Filed 06/01/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7                                      UNITED STATES DISTRICT COURT

 8                                 EASTERN DISTRICT OF CALIFORNIA

 9

10    KELVIN CANNON,                                   Case No. 1:18-cv-00666-NONE-JDP
11                         Plaintiff,                  ORDER GRANTING DEFENDANTS’
                                                       MOTION TO MODIFY THE SCHEDULING
12             v.                                      ORDER
13    GALLAGHER, et al.,                               ECF No. 51
14                         Defendants.
15

16            Good cause having been shown, defendants’ motion to modify the scheduling order, ECF
17   No. 51, is granted. The discovery deadline is extended until September 21, 2020, for the limited
18   purpose of allowing defendants to take plaintiff’s deposition. The dispositive motions deadline is
19   extended until November 30, 2020.
20
     IT IS SO ORDERED.
21

22
     Dated:         May 29, 2020
23                                                    UNITED STATES MAGISTRATE JUDGE
24

25   No. 205.
26
27

28
                                                      1
